DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 20, 36-40, 42-43 and 45-46 of US Application No. 16/329,384 are currently pending and have been examined.  Applicant amended claims 1, 9, 10, 20, and 46. Applicant previously canceled claims 11-19, 21-35, 41 and 44.  
Claims 1-10, 20, 36-40, 42-43 and 45-46 are allowed. 

Response to Arguments
Applicant amended independent claims 1, 9, 10, 20 and 46 to overcome the previous rejections under 35 USC § 112(a). Therefore, the previous rejections of claims 1, 9, 10, 20, 46 and all claims depending therefrom are withdrawn.

Allowable Subject Matter
Claims 1, 9, 10, 20 and 46 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Hinman (US 2014/0235244 A1) in view of Robbins et al. (US 2015/0055627 A1, “Robbins”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Hinman, discloses systems and methods for selecting networks for a mobile communications device. Methods for selecting a network connection for a mobile communications device may include receiving signals that comprise location information of the mobile communications device and selecting a first network type or a second network type for the mobile communications device based upon a magnitude of 

Robbins discloses that in a wireless communication system, a mobility factor is used to influence handoff. If a subscriber station has been in a low mobility state for some period of time, the system may handoff operation from a first service type to a second service type. If the mobility factor indicates that the subscriber station is moving, the system may handoff operation from the second service type back to the first service type.

With respect to independent claims 1 and 20, Hinman taken either individually or in combination with other prior art of record fails to teach or suggest: wherein the controller circuitry is further configured to: determine an amount of the second type of data required to reproduce in real-time when the user equipment is moving, download the amount of the second type of data, monitor an amount of non-reproduced downloaded data of the second type of data during reproduction of the second type of data, and when the amount of remaining non-reproduced downloaded data of the second type of data is at or below a threshold value, download additional second type of data.

With respect to independent claims 9, 10, and 46, Hinman taken either individually or in combination with other prior art of record fails to teach or suggest: wherein the switch operation from the first mode to the second mode is further based on a traffic instruction of the infrastructure equipment.

Claims 2-8, 36-40, 42-43 and 45 are allowed because they depend from an allowed claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668